Exhibit 10.15 SALE OF INVESTMENT INTERESTS IN AMERICAN RESIDENTIAL GAP APS It has been agreed that ProGreen Properties, Inc. (“Progreen”), will sell and transfer all of its debentures and shares in American Residential Gap ApS (the “Securities”) to Rupes Futura AB and that Rupes Futura AB will purchase the Securities, as of May 30, 2013, for a total amount of $60,000, payable before June 20, 2013, by wire transfer to: Account no: 01381843189 Routing No: Bank: Huntington Bank Swift: HUNTUS33 Account holder: ProGreen Properties, Inc. RUPES FUTURA ABPROGREEN PROPERTIES, INC. /s/Henrik By:/s/ Jan Telander Stockholm May 30, 2013Birmingham May 30, 2013
